Citation Nr: 1812371	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-36 327 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for degenerative joint disease (DJD) with limitation of left knee flexion.  

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Son


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1957 to May 1959.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The rating decision continued the 10 percent disability rating for deformity of the left tibia due to osteomyelitis (claimed as the range of motion with two scars).  The RO in an August 2014 decision granted service connection for DJD, left knee with the limitation of extension, continued service connection for DJD, left knee with flexion (previously rated as deformity of the left tibia due to osteomyelitis with scarring.).  This rating decision also applied the amputation rule for DJD, left knee with the limitation of flexion and DJD, left knee with the limitation of extension and noted that the two disabilities combined equated to a 50 percent rating, which exceeded the amputation rule.  The RO limited the level of the award to 40 percent as prescribed by the amputation rule, under C.F.R. § 4.68, Diagnostic Code 5165.  

Subsequently, a January 2015 rating decision found a clear and unmistakable error (CUE) in the evaluation of DJD, left knee with the limitation of extension and restored the Veteran's total disability rating for his left knee 50 percent disability, without consideration of the amputation rule.  

The Veteran and his son testified at a hearing in November 2017, before the undersigned Veterans Law Judge (VLJ) who held the record open for an additional 90 days to allow the Veteran to submit additional evidence.  A copy of the hearing transcript is of record.  

At the November 2017 Board hearing, the Veteran's representative raised a motion to advance this appeal on the Board's docket.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c)(2017); 38 U.S.C. § 7107(a)(2) (2012) ("advanced age" is defined as 75 or more years of age).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

With regard to the increased rating greater than 10 percent for DJD, left knee flexion, the Veteran underwent a VA examination in August 2017 where the range of motion of the left knee was addressed.  As this is pertinent evidence that VA obtained (as opposed to having been submitted by the Veteran), and there has been no waiver of AOJ jurisdiction, an SSOC is needed.    

The Veteran contends that his service-connected DJD of the left knee, prevents him from engaging in employment, and therefore a TDIU claim is raised.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the readjudication of the left knee claim may have a substantial effect on the merits of his claim for a TDIU, the claim for a TDIU is inextricably intertwined and remanded with the Veteran's claim for an increased rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2017).  If there is only one service-connected disability, it must be rated 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2017).  

The appeal period in this case, begins December 20, 2012, the date of the claim for an increased rating.  The Veteran's service-connected disabilities include DJD of the left knee with the limitation of extension, rated at 40 percent disabling; and DJD of the left knee with the limitation of flexion, rated at 10 percent disabling, for a total combined rating of 50 percent.  Thus, the criteria for a TDIU outlined under 38 C.F.R. § 4.16(a) are not met, and a schedular TDIU may not be granted.  

If the applicable percentage standards set forth in 38 C.F.R. § 4.16 (a) are not met, but evidence indicates that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities, the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16 (b) (2017); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board cannot assign an extraschedular rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

At his November 2017 hearing, the Veteran stated that he has always had a job but as he has gotten older, maneuvering about with his left leg was difficult, especially since his right leg has been amputated.   It has been challenging and "the concrete got harder... [because he is currently] wheelchair-bound."  The Board finds the testimony credible.  

In his August 2017 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, the Veteran reported that his service-connected left knee disabilities prevent him from securing or following any substantially gainful occupation.  He also contends that he had an eighth-grade education and had worked as an assistant supervisor for a building from January 1987 to July 2003.  

During this appeal, the Veteran was afforded VA examinations.  The February 2013 VA examiner noted that the Veteran's left knee condition on his ability to work was moderate, limited productivity in physical occupations, secondary to pain with bending, walking and running.  

The May 2013 VA examiner echoed the previous examiner's finding and opined that the Veteran's osteomyelitis or the residuals thereof, impact his ability to work because he is unable to walk more than 100 yards, climb stairs or lift heavy objects from the ground.  

The medical evidence and the lay statements indicate the severity of the Veteran's service-connected left knee disabilities, and as a result, they preclude the Veteran from obtaining and maintaining substantially gainful employment.  The Board finds that overall, the evidence shows that the Veteran's DJD of the left knee, has caused him to be unable to secure and follow substantially gainful employment.  Referral to the Director of the Compensation Service for consideration of an extraschedular TDIU is warranted for any portion of the appeal period where the schedular criteria are not met.  38 C.F.R. § 4.16(b) (2017).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)  

1. Issue an SSOC which addresses the issue of entitlement to an increased rating greater than 10 percent for DJD with left knee flexion.

2.  Then, after readjudicating the increased rating for a left knee disability, for any time during the appeal period where the criteria set forth under 38 C.F.R. § 4.16(a) for consideration of a schedular TDIU are not met, refer the claim to the Director of the Compensation Service for consideration of entitlement to TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) (2017).  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




